DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 8-13, 15-16 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miller (US PN 5,267,221).
Considering claim 1, Miller (Figure 4) teaches a stressed-skin backing panel for a transducer of an ultrasound scanner probe, comprising: a core layer (27 + col. 5 lines 11-13) sandwiched by a first skin layer (31 + 35 + 43 + col. 5 lines 38-65) and a second skin layer (33 + 22 + 41 + col. 5 lines 38-65), wherein: the transducer comprises a front (top) portion and a rear portion (17 + col. 6 lines 14-30), the front portion of the transducer points (13 + col. 6 lines 14-19) to a direction of a target for the ultrasound scanner probe and the first skin layer (31 + 35 + 43 + col. 5 lines 38-65) is adjacent to the rear portion of the transducer.
Considering claim 2, Miller (Figure 4) teaches wherein the first skin layer (31 + 35 + 43 + col. 5 lines 38-65) is directly adjacent to the transducer (13 + col. 5 lines 5-10).
Considering claim 3, Miller (Figure 4) teaches wherein the core layer comprises epoxy material (37 + col. 5 lines 34-36).
Considering claim 8, Miller (Figure 4) teaches support pillars (39 + col. 5 lines 25-35) coupled to one or both of the first skin layer and the second skin layer. 
Considering claim 9, Miller (Figure 4) teaches support pillars (39 + col. 10 lines 15-50) wherein the support pillars comprise same material as one or both of the first skin layer and the second skin layer.
Considering claim 10, Miller (Figure 4) teaches wherein one or both of the first skin layer (31 + 35 + 43 + col. 5 lines 38-65) and the second skin layer (33 + 22 + 41 + col. 5 lines 38-65) is a unitary piece with the support pillars (39 + col. 10 lines 15-50).
Considering claims 11 and 20, Miler (Figure 4) teaches wherein the first skin layer and the second skin layer reach comprises a first side facing the core layer and one or both of the respective first sides (31 + 35 + 43 + col. 5 lines 38-65) is a substantially non-planar surface.
Considering claim 12, Miller (Figure 4) teaches wherein a first percent of first acoustic waves in the core layer reflected by the first skin layer or the second skin layer is greater than a second percent of second acoustic waves outside the stressed skin backing panel reflected by the first skin layer or the second sin layer (It has been held that where the structure recited in a reference is the same as the claimed structure, claimed properties and functions are presumed to be inherent (In re Best, 195 USPQ 430, 433)).
Considering claim 13, Miller teaches epoxy material (col. 5 lines 50-55) is used to adhere the first skin layer and the second skin layer to the core layer.
Considering claim 15, Miller (Figure 4) teaches wherein one or more peripheral surfaces of the core layer not covered by the first skin layer and the second skin layer are covered by a third skin layer (19 + col. 5 lines 47-69 – col. 6 lines 1-10).
Considering claim 16, Miller (Figure 4) teaches a stressed skin backing panel, comprising: a core layer (27 + col. 5 lines 11-13) sandwiched by a first skin layer (31 + 35 + 43 + col. 5 lines 38-65) and a second skin layer (33 + 22 + 41 + col. 5 lines 38-65); support pillars (39 + col. 10 lines 25-35) coupled to one or both of the first skin layer and the second skin layer, wherein: the core layer comprises one or both of epoxy material (37 + col. 5 lines 34-36) and silicone based material; the transducer comprises a front (top part of transducer element 13) portion and a rear potion (underside of transducer element 13), the front portion (13 + col. 6 lines 14-19) of the transducer points to a direction of a target for the ultrasound scanner probe and the first skin layer is adjacent to the rear portion of the transducer (the underside of transducer 13 + col. 6 lines 14-19 31 + 35 + 43 + col. 5 lines 38-65).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 4-7, 13-14 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller (US PN 5,267,221) and in view of Li (PG Pub 20150115773).
Considering claim 4, Miller teaches the core layer as described above.
However, Miller does not teach wherein the core layer comprises silicone based material.
Li teaches wherein the core layer comprises silicone based material (paragraph 0038).
Therefore, it would have been obvious to one of ordinary skill in the art the time of the effective filing date to include the core layer with a silicone based material into Miller’s device for the benefit of using a well-known and common material since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  
Considering claims 5 and 17, Li teaches wherein one or both of the first skin layer or the second skin layer comprises tungsten carbide (paragraph 0038).
Considering claims 6 and 18, Li teaches wherein the stressed skin backing panel comprises at least one heat conductive element (paragraphs 0022 + 0038) to conduct heat generated by the transducer.
Considering claims 7 and 19, Li teaches wherein the at least one heat conductive element comprises one or both of metal particle and graphite (obvious to one of ordinary skill in the art that a heat conductive element would be made out of one or both of a metal particle and graphite since they are well-known material).
Considering claim 14, Li teaches epoxy material (paragraphs 0037-0038) is used to adhere the first skin layer and the second skin layer to the core layer.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN P GORDON whose telephone number is (571)272-5394. The examiner can normally be reached M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S Ismail can be reached on 571-272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRYAN P GORDON/Primary Examiner, Art Unit 2837